— Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered November 15, 1989, convicting defendant of attempted murder in the second degree; four counts of assault in the first degree; two counts of criminal possession of a weapon in the second degree; two *223counts of reckless endangerment in the first degree; tampering with a witness in the fourth degree; intimidation of a victim or witness in the third degree; unlawful imprisonment in the first degree; kidnapping in the second degree; and criminal possession of a weapon in the third degree and sentencing defendant to indeterminate terms of imprisonment of from 5 to 15 years for the attempted murder, kidnapping, assault and second degree weapon possession convictions; 2Vz to 7 years on the reckless endangerment and third degree weapon possession convictions; 1 year on the witness tampering conviction; and lVs to 4 years on the witness intimidation and unlawful imprisonment convictions, all to be served concurrently, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that court and by submitting such application to the Clerk of that court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur — Rosenberger, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.